Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 15, as amended, recite:
Classifying the linguistic features …. so that the linguistic features of the input content are tagged with a linguistic feature maturity classifier, the visual features of the input content
are tagged with a visual feature maturity classifier, and the audio features of the input
content are tagged with an audio feature maturity classifier.
	Regarding the classification, Applicant’s specification discloses:
[0020] Subsequent to the training phase, the dynamic content rating engine 120 obtains an input content 105, extracts linguistic, audio, and/or visual features of the input content 105 by use of the tools 130, classifies each feature corresponding to respective maturity classifiers 181, associates with the input content 105, and generates a rating prediction 189 for the input content 105 in one of the content rating systems 115. As noted, the dynamic content rating engine 120 generates the rating prediction 189 for the input content 105 by cumulatively classifying features of the input content 105 based on rating rules 187 of each content rating system 115 as learnt from the training phase.
[0021] The dynamic content rating engine 120 can optionally obtain other inputs of script 107 corresponding to the input content 105, as well as a target level in a target rating system 109. When the dynamic content rating engine 120 obtains the input content 105 without the script 107, the dynamic content rating engine 120 generates the script 107 by separating an audio stream of the input content 105, and processes the audio stream with the ACA tool 133 and the NLP tools 135, particularly a speech-to-text tool and a natural language classification (NLC) tool of the NLP tools 135.
[0022] In certain embodiments of the present invention, the dynamic content rating engine 120 obtains the input content 105 with the target level (TL) in the target rating system (TRS) 109, represented as a pair of identifiers (TRS, TL). The dynamic content rating engine 120 infers rating rules for the target rating system (TRS) 183. The dynamic content rating engine 120 tags each feature that may be an issue with a recommendation to achieve the target level in the target rating system (TRS, TL) 109 according to the inferred rating rules for the target rating system (TRS) 183. In certain embodiments of the present invention, the dynamic content rating engine 120 can further produce a target rating (TRS, TL) oriented content 185 by automatically editing the input content 105 based on the recommendations made for the features that raise issues to achieve the target level in the target rating system (TRS, TL) 109.
[0023] In certain embodiments of the present invention, the dynamic content rating engine 120 employs a machine learning by classification, in which the dynamic content rating engine 120 learns rating rules applied in the content rating systems 115 in the training data 113 by inference and applies the inferred rating rules to classify features of the input content 105 not present in the previously rated content 117 in the training data 113. As a cumulative result of respective classifications for individual features of the input content 105, the dynamic content rating engine 120 predicts a rating of the input content 109 for respective content rating systems 115 based on the rating rules 187 of the respective content rating systems 115 as learnt from the training phase.

Examiner could not find support for the claimed language; linguistic features of the input content are tagged with a linguistic feature maturity classifier, the visual features of the input content are tagged with a visual feature maturity classifier, and the audio features of the input content are tagged with an audio feature maturity classifier.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-12 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to training and retraining a machine-learning model to predict the rating of a document. 
Claims 1-12 and 15-22 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-12 and 15-22 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1 and 8  recite training a machine learning model, obtaining input and objective, extracting and classifying features. Claims 2, 3 recite evaluating ratings and retraining the machine learning.  
Claim 15 recite training a machine learning model, obtaining input (content including video) and objective, extracting linguistic features (visual, audio), and classifying the linguistic features (tagging).
Claims 1-12 and 15-22 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-12 and 15-22  fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  

Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claims 1, 8 and 15 recite receiving first and second set of data, preparing the data, training a model to generate predictions. 
The limitation of obtaining, extracting, classifying covers Mental Process. The claim also recite training machine learning for predicting a rating of content. That is, other than reciting a neural network (module) and a processor, nothing in the claim element precludes the step from practically been performed in the human mind or by using pen and paper, i.e., to predict content rating by analyzing the document, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a processor and a model for obtaining data and performing a prediction. The claims as a whole merely describe how to generally apply the concept of making a prediction for rating. The server (computer) and the machine learning model in the steps are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of obtaining data, training a model for performing a prediction (the rating of a document). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis.  
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim, as indicated above, recite the additional element of a processor. However, the elements are recited at high level of generality and given the broadest reasonable interpretation are simply generic computers performing generic computer function of receiving, storing processing and transmitting data. These are limitations toward receiving/obtaining data (gathering data), identifying data, performing data analysis, and making a determination based on the result of the analysis (predicting rating of a document). Receiving data, performing data analysis and returning results is a very well understood, routine and conventional computer task activity. It represents insignificant extra solution activity. Mere data-gathering step[s] cannot make an otherwise nonstaturory claim statutory In re buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014).  As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. The machine learning is trained to just predict rating of a content by extracting features in the content i.e., analyzing the data, thus the machine learning technique is invoked merely as tools performing generic computer functions of receiving, analyzing and outputting data. 
Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-7, 9-12, and 16-22 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-7, 8-12, and 16-22, are patent ineligible. Hence, claims 1-12 and 15-22 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 7, 8, 9, 10, 15, 16, 17, 21 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mahyar et al. (US 10,671,854 B1).   
Claims 1, 8:
Mahyar teaches training, by one or more processor, a machine learning model  (for predicting a rating in respective content rating systems based on training data including previously rated contents associated with the respective content rating systems), (predicted content rating may be determined specific for MPAA where the predicted content rating is determined using MPAA guidelines and is determined using a machine learning model trained using MPAA rated content, … the ratings prediction machine learning model may be configured to output predicted content rating) (see col. 8 lines 33-58)
wherein the machine learning model includes a plurality of maturity classifiers (classifiers used to assign a label to data input) corresponding to individual features of the previously rated contents (machine learning automatically determine content rating or classification that may be assigned to the content) (see col. 3 lines 7-36, col. 7 line 50 to col. 8 line 12), (historical rating data, including actual ratings associated with content used for initial model training and/or feature extraction, trained using MPAA rated content ) (see fig. 2, col. 8 lines 33-58);
obtaining, by the one or more processor, an input content and an objective indicating how to process the input contents (user may input digital content for which a content rating is desired or to be determined, input a link to content, upload content and the content may include video content, audio content text content and or a combination thereof, the rating based on the MPAA rating or other rating entity) (see fig. 1, col. 3 line 61 to col. 4 line 18); 
extracting, by the one or more processor, linguistic, visual, and audio features of the input content by use of respective content analysis tools (identifying or extracting one or more features from the content, features may include presence of firearms or drugs in the video file, or audio file or audio content  negative language in a text and detection modules may be used to process and/or detect various features in the content (see col. 4 lines 39-67), (detecting presence of features using an object recognition algorithm) , (see col. 7 line 15 to col. 8 line 58, col. 10 lines 3-58) ; and
classifying, by the one or more processor, the features of the input content as extracted by tagging with respective maturity classifiers of the machine learning model (the machine learning determining content rating or classification that may be assigned to the content)  (see 8 lines 33-58, col. 12 lines 3-30).

Claims 2, 9, 16:
 Mahyar teaches predicting a rating of the input content for each of the content
rating systems of the training data; evaluating ratings of the input content in the content rating systems as predicted based on a preconfigured threshold (a confidence score representing a likelihood of accuracy may be determined in addition to the predicted content rating … for specific rating entity, the threshold confidence score and may be used for review ); and 
retraining the machine learning model by updating the training data with the ratings as associated with the input content for the respective content rating systems (user feedback data from manual review can be used as a feedback loop to improve accuracy of the ratings prediction machine learning model) (see fig. 1-4, col. 6 lines 25-53, col. 8 line 59 to col. 9 to line 20).
Claims 3, 10, 17:
Mahyar teaches obtaining a target rating system for the input content, wherein the target rating system is analogous to one of the content rating systems of the training data (content rating based on age group): predicting a rating of the input content in the target rating system (content rating for content based on the rating system MPAA based on age group) (see col. 2 lines 17-67);
evaluating the rating of the input content in the target rating systems as predicted based on a preconfigured threshold; and retraining the machine learning model by updating the training data with the rating in the target rating system as associated with the input content (a confidence score representing a likelihood of accuracy may be determined in addition to the predicted content rating … for specific rating entity, the threshold confidence score and may be used for review… (user feedback data from manual review can be used as a feedback loop to improve accuracy of the ratings prediction machine learning model) (see fig. 1-4, col. 6 lines 25-53, col. 8 line 59 to col. 9 to line 20).
Claim 7:
Mahyar teaches producing rating rules for the respective content rating systems of the training data with respect to the maturity classifiers associated with individual features of the previously rated contents in the respective content rating systems (content rated based on entities rating such as MPAA, Amazon Maturity Rating assigned to age groups) (see fig. 1, 2, col. 2 lines 15-67).
Claim 15:
Mahyar teaches training, by one or more processor, a machine learning model  (for predicting a rating in respective content rating systems based on training data including previously rated contents associated with the respective content rating systems), (predicted content rating may be determined specific for MPAA where the predicted content rating is determined using MPAA guidelines and is determined using a machine learning model trained using MPAA rated content, … the ratings prediction machine learning model may be configured to output predicted content rating) (see col. 8 lines 33-58); wherein the machine learning model includes a plurality of maturity classifiers (classifiers used to assign a label to data input) corresponding to individual features of the previously rated contents (machine learning automatically determine content rating or classification that may be assigned to the content) (see col. 3 lines 7-36, col. 7 line 50 to col. 8 line 12), (historical rating data, including actual ratings associated with content used for initial model training and/or feature extraction, trained using MPAA rated content ) (see fig. 2, col. 8 lines 33-58);
obtaining, by the one or more processor, an input content and an objective indicating how to process the input contents wherein the content includes a video stream and an audio stream (user may input digital content for which a content rating is desired or to be determined, input a link to content, upload content and the content may include video content, audio content text content and or a combination thereof, the rating based on the MPAA rating or other rating entity) (see fig. 1, col. 3 line 61 to col. 4 line 18); 
extracting, by the one or more processor, linguistic, visual, and audio features of the input content by use of respective content analysis tools (identifying or extracting one or more features from the content, features may include presence of firearms or drugs in the video file, or audio file or audio content  negative language in a text and detection modules may be used to process and/or detect various features in the content (see col. 4 lines 39-67), (detecting presence of features using an object recognition algorithm) , (see col. 7 line 15 to col. 8 line 58, col. 10 lines 3-58) subjecting text to natural language processing, processing video stream and audio stream (performing frame-by-frame analysis of video content, along with natural language processing of audio content, … analysis of audio, video and text …) (see col. 3 lines 7-60) ; and
classifying the linguistic features, the visual, audio features of the input content as extracted by tagging with respective maturity classifiers of the machine learning model (the machine learning determining content rating or classification that may be assigned to the content)  (see 8 lines 33-58, col. 12 lines 3-30), The claimed language “so that the linguistic features of the input content are tagged with a linguistic feature maturity classifier, the visual features of the input content are tagged with a visual feature maturity classifier, and the audio features of the input content are tagged with an audio feature maturity classifier” is intended purpose of the classifying step, i.e. the language does not further limit the claimed step or add additional step.
Claim 21:
 Mahyar teaches wherein the method includes retraining the predictive model in dependence on a result of the classifying the linguistic features, the visual features, and the audio features of the input content as extracted by the tagging with respective maturity classifiers (after classifying the content, receiving user feedback data from manual review and applying as a feedback loop to improve accuracy of the ratings prediction machine learning model) (see fig. 1-4, col. 6 lines 25-53, col. 8 line 59 to col. 9 to line 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mahyar and further in view of Gattis et al. (US 2017/0272818 A1).
Claims 4, 11, 18:
Mahyar teaches obtaining a target level in the target rating system for the input content; 
predicting a rating of the input content in the target rating system; ascertaining that the target level of the input content is less mature than the rating of the input content as predicted (content rating based on rating standard which includes categories or classifications of “Kids” for all audiences, “Older Kids for children 7 years or older etc. i.e. ascertaining that the target level is less mature than the rating of the content,  the MPAA including the ratings category of NC-17, PG-13, and G and so on) (see col. 2 lines 18-67, col. 11 line 30 to col. 12 line 30); 
Mahyar failed to teach transforming the input content to a target rating oriented content by auto-cutting features that are associated with maturity classifiers that contributed to the rating of the input content that is more mature than the target level in the target rating system. However, Gattis teaches dynamically edit or modify content being presented to viewers by applying filter to at least portion of the content, including muting, bleeping, word replacement, voice removal, blurring, cut to black, overlay, skipping a portion of the content etc. (see [0024]-[0027]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate Gattis removal of portion of the content, in Mahyar rating system in order provide a modified version of the content for presentation, instead of completely blocking access to content. 
Claim 22:
Mahyar teaches classifying the content including classifying the linguistic, visual, audio features. Gattis teaches  wherein the method includes auto-editing the input content presented as in-viewing content, wherein the auto-editing includes using each of the (a) the linguistic feature maturity classifier for the linguistic features of the input content, (b) the visual feature maturity classifier for the visual features of the input content, and (c) the audio (using the classifying model, dynamically edit or modify content being presented to viewers by applying filter to at least portion of the content, including muting, bleeping, word replacement, voice removal, blurring, cut to black, overlay, skipping a portion of the content etc. (see [0024]-[0027]).


Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahyar and further in view of Tembey et al. (US 9,521,143 B2).
Claims 5, 12, 19:
Mahyar teaches obtaining, from a viewer device, real-time viewer feedback at a location on in-viewing content (see col. 13 lines 13-47). 
Mahyar failed to teach wherein the machine learning model is trained with viewer profiles for the location and determining one of the content rating systems in the training data as being applicable at the location; and determining a viewer maturity level based on the real-time viewer feedback and the viewer profiles for the location. Tembey teaches receiving viewer feedback, determining viewer audience at a location and determining the viewer profile (determining information on audience based on their location (audience trait describing the viewer)  see fig. 1, col. 3 lines 8-67). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to include Tembey’s determining of the viewer profile in Mahyar’s rating in order to determine whether to present the content to the viewer or not based on the rating system by identifying the age of the viewer. 

Claims 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahyar in in view of Tembey and further in view of Gattis. 
Claims 6, 20:
Mahyar teaches predicting a rating of the in-viewing content based on the one content rating system applicable for the location; ascertaining that the viewer maturity level of the in-viewing content is less mature than the rating of the in-viewing content as predicted (content rating based on rating standard which includes categories or classifications of “Kids” for all audiences, “Older Kids for children 7 years or older etc. i.e. ascertaining that the target level is less mature than the rating of the content,  the MPAA including the ratings category of NC-17, PG-13, and G and so on, … different countries or jurisdiction may assign the same content different ratings (see col. 2 lines 18-67, col. 11 line 30 to col. 12 line 30); 
Gattis teaches transforming the in-viewing content to a viewer maturity oriented content by auto-cutting features that are associated with maturity classifiers that contributed to the rating of the in-viewing content that is more mature than the viewer maturity level in the one content rating system applicable for the location (dynamically edit or modify content being presented to viewers by applying filter to at least portion of the content, including muting, bleeping, word replacement, voice removal, blurring, cut to black, overlay, skipping a portion of the content etc.) (see [0024]-[0027]).  

Response to Arguments
Applicant's arguments filed 8/1/22 have been fully considered but they are not persuasive. 
	Applicant argues that the claim recites a machine learning for predicting a rating of content. Applicant specification disclose that conventionally, media contents are rated for audiences of certain age group … the shortcoming of the prior art are overcome and additional advantage are provided by training a machine learning using previously rated contents (by human) and applying the machine learning to predict the rating of contents. 
Applicant claimed invention uses generic computer to train a model using training dataset to achieve an end purpose, i.e., to perform the steps that are performed by human. When considering the claim as a whole, the additional element do not amount more the abstract idea itself.  The claimed invention also does not provide any improvement to computer technology nor does it provide improvement to the machine learning model or the training of the model.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688